Citation Nr: 1823108	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  13-25 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for peripheral neuropathy, right lower extremity.

2.  Entitlement to a rating in excess of 40 percent for peripheral neuropathy, left lower extremity.

3.  Entitlement to a rating in excess of 30 percent for residuals of a cold injury, right foot.

4.  Entitlement to a rating in excess of 30 percent for residuals of a cold injury, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2015, the Veteran attended a hearing before the Board.  A transcript of the hearing is of record.  The Board remanded the Veteran's claims in June 2015 and February 2016 for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's peripheral neuropathy of the right lower extremity has more nearly approximated moderately severe incomplete paralysis of the sciatic nerve.

2.  During the period on appeal, the Veteran's peripheral neuropathy of the left lower extremity has more nearly approximated moderately severe incomplete paralysis of the sciatic nerve.

3.  During the period on appeal, the Veteran's right foot cold injury residuals have not manifested in symptoms warranting a rating in excess of 30 percent.

4.  During the period on appeal, the Veteran's left foot cold injury residuals have not manifested in symptoms warranting a rating in excess of 30 percent.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.123, 4.124a, Diagnostic Code 8620.

2.  The criteria for a rating in excess of 40 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.123, 4.124a, Diagnostic Code 8620.

3.  The criteria for a rating in excess of 30 percent for cold injury residuals of the right foot have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.104, Diagnostic Code 7122.

4.  The criteria for a rating in excess of 30 percent for cold injury residuals of the left foot have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.104, Diagnostic Code 7122.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and assist a veteran in developing information and evidence necessary to substantiate their claim.  Under 38 U.S.C. § 5103(a), VA must notify a veteran of the information and evidence not of record that is necessary to substantiate a claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.

In a claim for increase, the VCAA requirement is generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the service-connected disability and the effect of that worsening on employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  VA has notified the Veteran of the type of information and evidence required to substantiate his claims.

As for the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  See 38 U.S.C. § 5103A(a), (b) and (c).  The RO has obtained his VA medical records.  The RO afforded the Veteran with VA examinations in November 2010, August 2015, and February 2016 to evaluate the severity of his bilateral residuals of a cold injury and bilateral lower extremity peripheral neuropathy.  The Board finds the evidence of record adequate to decide the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board also finds that the RO has substantially complied with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).  The Board concludes that no further assistance to the Veteran in developing the facts pertinent to these claims is required.


II.  Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings that are based on average impairment of earning capacity.  See 38 U.S.C. § 1155; Part 4.  Separate diagnostic codes identify the various disabilities, and disabilities must be reviewed in relation to their history.  See 38 C.F.R. § 4.1.  Pertinent general policy considerations include: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, resolving any reasonable doubt regarding the degree of disability in favor of the claimant, evaluating functional impairment on the basis of lack of usefulness, and evaluating the effects of the disability upon the veteran's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  This analysis is undertaken with consideration of the possibility that different ratings may be warranted for different periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14.

In a claim for increase, the present level of disability is the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The effective date for the award of an increased disability rating may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010) (explaining that the legislative history of 38 U.S.C. § 5110(b)(2) was to provide veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).  

The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. Further, the credibility and weight attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The Veteran's peripheral neuropathy, described as affecting the sciatic nerve, is rated under Diagnostic Code 8620.  This Diagnostic Code corresponds to neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times described as excruciating.  See 38 C.F.R. § 4.123.  It appears that the RO has rated the Veteran's bilateral lower extremity peripheral neuropathy by comparison, based on his symptoms.  See 38 C.F.R. § 4.120.  Under Diagnostic Code 8620, symptoms akin to moderately severe incomplete paralysis warrant a 40 percent disability rating and symptoms akin to severe incomplete paralysis with marked muscular atrophy warrant a 60 percent disability rating.  See 38 C.F.R. § 4.121a, DC 8620.  Under this Diagnostic Code, a rating akin to severe incomplete paralysis is the maximum rating available.  See 38 C.F.R. § 4.123.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence.  See 38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve.  See 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

The Veteran's cold injury residuals are rated under Diagnostic Code 7122.  Under Diagnostic Code 7122, a maximum 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following manifestations in the affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities such as osteoporosis, subarticular punched out lesions, or osteoarthritis.

Note (1) to Diagnostic Code 7122 states that amputations of fingers or toes and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be separately evaluated under other codes.  Other disabilities that have been diagnosed as the residual effects of a cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., also are to be separately evaluated unless they are used to support an evaluation under Diagnostic Code 7122.  Note (2) provides that each affected part is to be evaluated separately.  38 C.F.R. § 4.104, Diagnostic Code 7122.


III.  Facts and Analysis

Peripheral neuropathy of the lower extremities

A November 2009 VA treatment record indicates that monofilament testing of the Veteran's feet noted absent sensation affecting both feet, and markedly diminished sensation affecting both feet on vibratory testing.  

VA provided the Veteran with an examination in November 2010 to assess the severity of the Veteran's bilateral lower extremity peripheral neuropathy.  The author of a corresponding examination report noted that the Veteran displayed "[s]trength 5/5 in all the 4 extremities. . . .  Sensation to light touch and vibration is intact in all the 4 extremities.  Sensation to10-g monofilament was markedly diminished to absent in most of the left foot and the right foot up to the lower one-third of the legs bilaterally."  The examiner described the Veteran's gait as "slow, cautious, and slightly broad-based."  The Veteran reported "moderate" numbness affecting his lower extremities, without tingling or burning.  The examiner opined that the Veteran suffered from "moderate to severe" peripheral neuropathy affecting his lower extremities.  

An October 2011 VA treatment record indicates that monofilament testing of the Veteran's feet noted absent sensation affecting both feet, absent sensation affecting the left foot on vibratory testing, and markedly diminished sensation affecting the right foot on vibratory testing.  

An August 2015 VA examination to assess the severity of the Veteran's bilateral lower extremity peripheral neuropathy revealed that the Veteran suffered from bilateral mild intermittent pain, bilateral moderate paresthesias, bilateral moderate numbness, bilateral hypoactive deep tendon ankle reflexes, and decreased light tough sensation affecting his lower legs and feet.  The author of a corresponding report noted that the Veteran did not suffer from muscle atrophy or reduced muscle strength, but that he did suffer from trophic changes in the form of a lack of hair growth below the knee.  

A February 2016 VA examination to assess the severity of the Veteran's bilateral lower extremity peripheral neuropathy revealed that the Veteran suffered from decreased light tough sensation affecting his lower legs, absent light touch sensation affecting his feet, and severe numbness affecting lower extremities.  The author of a corresponding report noted that the Veteran did not suffer from muscle atrophy.  It appears that the Veteran was unable to perform motor strength testing and reflex testing due to "due to severe [chronic obstructive pulmonary disease (COPD)]."  The Veteran reported that he could not feel the floor beneath his feet.  The examiner opined that the Veteran's "distribution of nerve involvement renders it medically impossible to assign the condition to the large nerve roots and branches (sciatic or femoral for the LE's) because involvement of those nerves would encompass much larger areas than what the symptoms and physical findings entail.  For the purposes of ratings, this Veteran's condition involves the most distal distributions of sciatic, and femoral nerves."  The examiner also opined that "this Veteran's condition should be considered SEVERE peripheral neuropathy of the bilateral feet.  Please note EMG/NCS performed in 2009 at the Memphis VAMC clearly documents abnormal findings which were SEVERE in nature as outlined and is congruent with history obtained from the [V]eteran and findings at the time of the C&P exam."

The medical evidence of record indicates that the Veteran currently ambulates with the use of an electric scooter, and it appears that he has also used a wheelchair during the period on appeal.  According to the August 2015 VA examination report and the medical evidence of record, the Veteran's use of these assistive deceives is primarily related to his COPD.

The evidence of record indicates that Diagnostic Code 8620 is the most appropriate code to assess the severity of the Veteran's bilateral lower extremity peripheral neuropathy.  The Board notes the findings contained in the February 2016 VA examination, specifically the examiner's opinion that the assignment of separate ratings for peripheral neuropathy affecting Veteran's distal sciatic nerves and distal femoral nerves "would encompass much larger areas than what the symptoms and physical findings entail."  Given the medical evidence of record, it appears that Diagnostic Code 8620 provides the highest possible rating under the circumstances, best encapsulates the Veteran's symptoms, and serves to avoid the prohibition on pyramiding.  See 38 C.F.R. § 4.14 (pyramiding is rating the same disability, or the same manifestation of a disability, under different diagnostic codes, which is to be avoided).  

The February 2016 examination report, which contains a seemingly retrospective opinion as to the nature of the Veteran's bilateral lower extremity peripheral neuropathy, indicates that the Veteran has suffered from symptoms akin to "severe" lower extremity peripheral neuropathy during the entire period on appeal.  The findings contained in the August 2015 VA examination report indicate that the Veteran has not suffered from symptoms akin to "severe" lower extremity peripheral neuropathy during the entire period on appeal, as does the remaining medical evidence of record cited above.  

The question before the Board is one of functional impairment as described by Diagnostic Code 8620.  It is clear that the Veteran has suffered from moderate to severe numbness, intermittent pain, and diminished and absent sensation affecting his lower extremities, but the medical evidence of record does not demonstrate that the Veteran has suffered from marked muscle atrophy or constant pain (at times excruciating).  The August 2015 VA examination report indicates that the Veteran has suffered from diminished reflexes as a result of his bilateral lower extremity peripheral neuropathy, but it does not appear that he has suffered from a loss of reflexes due to this disability during the period on appeal.  The Board acknowledges the opinion contained in the February 2016 examination report, but the evidence of record does not indicate that the Veteran's symptoms warrant a rating akin to severe incomplete paralysis with marked muscle atrophy.  

The VA examinations cited above indicate that the Veteran has suffered from symptoms that more nearly approximate moderately severe bilateral lower extremity peripheral neuropathy during the period on appeal, or, specifically, a rating between moderate and severe.  As such, a rating in excess of 40 percent for bilateral lower extremity peripheral neuropathy is not warranted. 


Bilateral residuals of a cold injury

An August 2015 VA examination to assess the severity of the Veteran's bilateral residuals of a cold injury indicates that the Veteran suffered from cold sensitivity and numbness affecting his feet.  The Veteran reported that "his COPD (is on oxygen therapy) is what limits his mobility/function."  The examiner also noted that the Veteran ambulated with the use of a motorized scooter due to his COPD.  The examiner did not note any other pertinent physical findings, complications, conditions, signs, symptoms or scars.

A February 2016 VA examination to assess the severity of the Veteran's bilateral residuals of a cold injury indicates that the Veteran suffered from cold sensitivity, numbness, and locally impaired sensation affecting his feet.  The Veteran reported that his "feet stay cold all the time. Veteran states that he has numbness in his feet. Veteran explicitly stated that his feet do NOT hurt."  Imaging revealed that the Veteran did not suffer from acute bony or soft tissue abnormalities related to his bilateral residuals of a cold injury, and the examiner did not note any other pertinent physical findings, complications, conditions, signs, symptoms or scars.

While a higher schedular disability rating is not available for the Veteran's bilateral residuals of a cold injury under Diagnostic Code 7122, a higher disability rating is potentially warranted on an extraschedular basis.  Extraschedular consideration involves a three step analysis. See Thun v. Peake, 22 Vet. App. 111 (2008).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  If the rating criteria "reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  

The first Thun element is not satisfied in this case. The Veteran's bilateral residuals of a cold injury were manifested by cold sensitivity, numbness, and peripheral neuropathy during the period on appeal.  These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule pursuant to Diagnostic Code 7122 (including the assignment of separate ratings for the Veteran's bilateral lower extremity peripheral neuropathy).  The evidence of record does not indicate that the Veteran's bilateral residuals of a cold injury present an exceptional or unusual disability picture, and the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As such, the evidence of record does not warrant referral for an extraschedular rating.
ORDER

A rating in excess of 40 percent for peripheral neuropathy, right lower extremity, is denied.

A rating in excess of 40 percent for peripheral neuropathy, left lower extremity, is denied.

A rating in excess of 30 percent for residuals of a cold injury, right foot, is denied.

A rating in excess of 30 percent for residuals of a cold injury, left foot, is denied.




____________________________________________
M.H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


